Exhibit CONTACT: George J. Longo Carl Hymans Vice President, CFO G.S. Schwartz & Co. (215) 345-0919 (212) 725-4500 carlh@schwartz.com The Quigley Corporation Reports First Quarter 2008 Results - Increases Investment in Pharmaceutical R&D Future – DOYLESTOWN, PA. –April 24, 2008 – The Quigley Corporation (Nasdaq: QGLY) today reported net sales from continuing operations of $5.3 million, for the first quarter ended March 31, 2008, compared to $6.1 million reported for the same period in 2007. The first quarter of 2008 reflects a net sales decrease for the Company's Cold Remedy segment of $829,000 as compared to the first quarter of 2007.The change during 2008 as compared to 2007 includes inaugural sales of two new COLD-EEZE® branded line extensions, Organix Cough and Sore Throat Drops and COLD-EEZE
